Title: Memorandum concerning Military Service of Baptists, 1776
From: Unknown
To: 


                    Baptist Officers that we can recollect are Capt, Joseph Spencer, Ensign Samuel French, and Ensign Thomas Bush from Orange Capt. Ambrose Dudley from Spotsylvania and Capt. Thos. Berry from Frederick.
                    Baptists enlisted near Elijah Craig are Charles Green in Colonel Baylor’s Regiment of light Horse Wm. Tomlinson in Col. Gibson’s Regiment. Baptist’s Sons, James Dearing, Edward Dearing, John Land, and Lewis Land. There is but one Young man who is a Baptist and in a single State in the Neighbourhood that has not enlisted.
                    Baptists enlisted near Jeremiah Walker are, John Thornton, Edmund Anyar, James Berkley, John Collicot, Stephen Pace and James Mitchell. Baptist’s Sons, John Walton 1st. Lieutenant, John Fowlkes, Wm. Berkley and Alexr. Berkley. There is but one Young Man in the Neighbourhood who is a Baptist and in a single State, that has not enlisted, and he is so much an Invalid that he is not on the Militia List.
                    Had the Baptists been backward as is alledged, no doubt but they would have smarted for it, by the late Act for pitching upon Men to fill up the last 6 Regiments, but there were no Baptists nor Baptist’s Sons pitched upon in the Counties of Amelia and Orange, where we reside, nor for ought we know any thing else.
                